--------------------------------------------------------------------------------

Exhibit 10.6



ANNUAL INCENTIVE PLAN


2020 Plan Year


Guidelines


KIRBY CORPORATION


January 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Introduction
2
   
The 2020 Annual Incentive Plan
3
   
Plan Objectives
3
   
Business Groups
3
   
Performance Period
4
   
Eligibility
4
   
Individual Bonus Targets
4
   
Aggregate Payment Amount
5
   
Performance Measures
5
   
Business Group Weighting
6
   
Performance Standards for Interim Incentive Payment Calculations
7
   
Administration
8



1

--------------------------------------------------------------------------------

Introduction


Kirby Corporation (together with its subsidiaries, “Kirby” or the “Company”)
established the 2020 Annual Incentive Plan (the “Plan”) to focus employees of
the Company on identifying and achieving business strategies that lead to
increased stockholder value.  The Plan is also intended to reward superior
performance by employees and their contribution to achieving Kirby’s objectives.


Certain aspects of this Plan are complex.  Although these Guidelines establish
rules for Plan operation, those rules may not work in all circumstances. 
Therefore, the Compensation Committee of the Kirby Board of Directors has
discretion to interpret these Guidelines to assure the awards are consistent
with the Plan’s purposes and the Company’s interests.  All decisions by the
Compensation Committee shall be final and binding.


Unless resolutions of the Compensation Committee expressly provide otherwise,
awards granted under the Plan shall constitute performance awards granted under
Article IV of the Kirby Corporation 2005 Stock and Incentive Plan and are
subject to the terms and provisions of such Plan that apply to performance
awards.


The Plan may be amended, modified or terminated at any time without prior notice
by written authorization of the Compensation Committee or the Board of Directors
of Kirby Corporation.


2

--------------------------------------------------------------------------------

The 2020 Annual Incentive Plan


Each award granted under the Plan is an award for Company performance or a
combination of Company and Business Group performance.  Awards are generally
based on achieving the Company Performance Goal as well as additional Company,
Business Group and individual performance measures and objectives.  Once the
Company Performance Goal is reached, participants in the Plan become eligible
for an incentive bonus payment.


All amounts paid to participants pursuant to the Plan shall be subject to any
policy relating to the recovery of erroneously awarded incentive compensation
that may hereafter be adopted by the Company in order to comply with Securities
and Exchange Commission rules or New York Stock Exchange listing standards.


Plan Objectives


The key objectives of the Plan are:




•
Provide an annual incentive plan that drives performance toward objectives
critical to creating stockholder value.





•
Offer competitive cash compensation opportunities to key Kirby employees.





•
Reward outstanding achievement by employees who directly affect Kirby’s results.





•
Assist Kirby in attracting and retaining high quality employees.





•
Reflect both quantitative and qualitative performance factors in actual bonus
payouts.





•
Ensure that incentive payments made by the Company are fully deductible by the
Company.



Business Groups


The following Business Groups are designated for purposes of the Plan:


Kirby Corporate Services (“KCS”)
Thermo King (“TK”)3
Kirby Inland Marine, LP (“KIM”)1
Kirby Engine Systems, LLC (“KES”)
Kirby Offshore Marine, LLC (“KOM”)
Atlantic and Florida (“DDAs”)
Kirby Distribution & Services Non-Manufacturing2 (“KDS NM”)
Manufacturing (“Mfg”)



1 KIM includes Kirby Ocean Transport Company and Osprey Line, LLC. San Jac
Marine, LLC will not participate in this incentive plan in 2020.
2 KDS Non-Manufacturing includes (United Engines, LLC, Stewart & Stevenson
("S&S") Domestic Branches, S&S Rentals LLC and the Training Center)
3 TK includes Convoy


3

--------------------------------------------------------------------------------

Performance Period


Performance is measured on a calendar year basis for the Plan.  The Performance
Period begins on January 1, 2020 and ends on December 31, 2020.  Except as
expressly provided in these Guidelines in the case of new employees or
termination of employment, incentive compensation payments under the Plan are
for the full year 2020 and shall not be reduced for the period between the
commencement of the Performance Period and the date on which the Compensation
Committee approves these Guidelines and the individual bonus targets for
participants in the Plan.


Eligibility



•
Generally, managerial employees and KIM wheelhouse employees classified as
Captain, Relief Captain or Pilot, are eligible for participation.  Selection for
participation in the Plan is based upon each position’s ability to impact
long-term financial results of the Company and designation by management.




•
To be eligible to receive an incentive payment under the Plan, participants must
be employed on the last day of the Performance Period and on the date bonuses
are paid for the Performance Period, unless their termination reason is death or
disability or if they meet the requirements of a retirement. For the purposes of
the Plan, the definition of retirement is a calculation resulting in either 65
years of age on termination date or age plus service is greater than or equal to
85.




•
Participation in the Plan in 2020 does not guarantee participation in similar
plans in future years.  Participants in the Plan or in similar plans in future
years will be notified annually of their selection for participation.



Individual Bonus Targets


Each participant will be assigned a target bonus level defined as a percentage
of base salary earned during the Performance Period.  This bonus target is based
on competitive market practices, as well as the employee’s ability to impact
long-term Company performance.  Market practices will be determined using data
from either general industry, the marine transportation industry or the diesel
engine services industry, depending upon the individual position being
considered.


4

--------------------------------------------------------------------------------

Aggregate Payment Amount


At the end of the year, a preliminary incentive payment amount will first be
calculated for each participant in the Plan to determine the Aggregate Payment
Amount for all participants for the year.  The preliminary incentive payment
amount for each participant will be calculated as of December 31, 2020 based on
the target incentive level for such participant and the calculation formulas
described in these Guidelines.  The Aggregate Payment Amount under the Plan
shall equal the sum of all such preliminary incentive payment amounts.


The Company will be obligated to pay out the full Aggregate Payment Amount to
eligible participants, subject to the discretion of the Compensation Committee,
and the Chief Executive Officer to the extent authorized under these Guidelines,
with respect to the allocation of the Aggregate Payment Amount among individual
participants.  Therefore, the Company’s obligation to pay out the Aggregate
Payment Amount becomes fixed on the last day of the Performance Period.


The Compensation Committee, and the Chief Executive Officer if applicable, may
determine the amount of the bonus paid to any participant based on the
performance measures described in the Plan or any other criteria deemed
appropriate in its discretion, provided that in no event will the aggregate
incentive payments made pursuant to the Plan exceed the Aggregate Payment
Amount.


5

--------------------------------------------------------------------------------

Performance Measures


The performance measures for the Plan are:




•
EBITDA (Earnings before interest, taxes, depreciation and amortization)


•
Return on total capital (“ROTC”): Earnings before interest and taxes divided by
average beginning and ending stockholders' equity plus long-term debt


•
Earnings per share


•
Strategic Initiatives (SI) – Initiatives related to downturn and ramp up in the
oilfield.



Annual performance targets will be established for each measure based on Kirby’s
budget for the year and each of the performance measures will have the following
weight in calculating the preliminary incentive payment amount for each
participant:


Performance Measures for Incentive Payment Calculations
 
Division
Business Group
 
Measure 1
Measure 2
Measure 3
Corporate
Kirby Corporate Services (KCS)
KCS
EBITDA-33.3%3
ROTC-33.3%
EPS-33.3%
Marine
Kirby Inland Marine (KIM)
KIM
EBITDA-50%
ROTC-50%
 
Marine
Kirby Offshore Marine (KOM)
KOM
EBITDA-100%
   
D&S
Kirby Engine Systems (KES)
KES
EBITDA-100%
   
D&S
Thermo King (TK/CON)
TK/CON
EBITDA-100%
   
D&S
Detroit Diesel Allison (FDDA/ADDA)
DDA's
EBITDA-100%
   
D&S
United Engines (UE)
S&S Non-MFG
EBITDA-100%
   
D&S
S&S Rental
S&S Non-MFG
EBITDA-100%
   
D&S
S&S Distribution/Training
S&S Non-MFG
EBITDA-100%
   
D&S
S&S Manufacturing
S&S MFG
SI - 100%
   



6

--------------------------------------------------------------------------------

Business Group Weighting


Calculation of the preliminary incentive payment amount for Business Group
employees will be based primarily on Business Group performance with a defined
portion based on Company performance.  Calculation of the preliminary incentive
payment amount for employees of KCS will be based on Company performance.  Kirby
Distribution & Services (KDS) includes a weighted average of the performance of
the business groups that support it. Specific weightings are set forth in the
following table:


Business Group
Corp
KIM
KOM
KDS
KES
KCS
100%
       
KIM
30%
70%
     
KOM
30%
 
70%
   
Marine President
50%
35%
15%
   
Marine Shared
30%
50%
20%
   
KES
30%
   
70%
 
KES President
50%
     
50%
United/S&S
30%
   
70%
 
KDS President
50%
   
50%
 
KDS Shared
30%
   
70%
 
KDS President and Shared = Share of Budgeted Revenue
         
     KES = 18%
         
     TK/CON = 10%
         
     DDA's = 21%
         
     S&S Non-Mfg. = 34%
         
     S&S Mfg. = 17%
         





7

--------------------------------------------------------------------------------

Performance Standards for Incentive Payment Calculations


Inland Marine and Corporate
Performance Level
Definition
Relationship to Budget
% of Target Used for Calculation
Below Threshold
Performance did not meet minimum level
less than 80% of budget
0%
Threshold
Minimum acceptable performance for payout
80% of budget
50%
Target
Expected performance at stretch level
100% of budget
100%
Maximum
Outstanding performance
120% of budget
200%
       
Offshore Marine, Engine Systems, ThermoKing, Detroit Diesel Allison
Performance Level
Definition
Relationship to Budget
% of Target Used for Calculation
Below Threshold
Performance did not meet minimum level
less than 75% of budget
0%
Threshold
Minimum acceptable performance for payout
75% of budget
50%
Target
Expected performance at stretch level
100% of budget
100%
Maximum
Outstanding performance
125% of budget
200%
       
S&S Distribution, Rental, United, Training Center
Performance Level
Definition
Relationship to Budget
% of Target Used for Calculation
Below Threshold
Performance did not meet minimum level
less than 65% of budget
0%
Threshold
Minimum acceptable performance for payout
65% of budget
50%
Target
Expected performance at stretch level
100% of budget
100%
Maximum
Outstanding performance
135% of budget
200%



8

--------------------------------------------------------------------------------



KDS Manufacturing
Performance Level
Definition
 Measures
% of Target Used for Calculation
Strategic Initiatives
Strategic Initiatives related to management of significant downturn/ramp-up of
the oilfield industry segment.
Rapid equalization efforts related to market conditions
0% - to 200%





•
Between the threshold and maximum percentages of budget achieved for each
performance measure, there is a linear relationship between the percentage of
budget achieved and the resulting percentage of the target payout percentage
used in calculating payout amounts.  As examples, 90% of budget for KIM would
result in 75% of target used in the calculation of a preliminary payment amount
and 105% of budget would result in 125% of target used for the calculation of a
preliminary payment amount.


•
For the oilfield related business, we use Strategic Initiatives to drive the
business when financial measures/budgets are unpredictable.


•
The target amount determined for each performance measure is then multiplied by
the weight for the performance measure and the results are added together to
produce a total Company or Business Group payout percentage of the target
incentive that is applied to each individual participant in order to calculate
the Aggregate Payout Amount under the Plan.


•
The Compensation Committee and the Chief Executive Officer shall in their
discretion allocate the Aggregate Payment Amount among eligible participants;
provided that only the Compensation Committee shall have the authority to
allocate payment amounts to eligible participants (i) who are “officers” for
purposes of Section 16 of the Securities Exchange Act of 1934, (ii) whose bonus
target is 50% or more of base salary or (iii) whose base salary is $250,000 or
more (collectively “Specified Participants”).  In allocating the Aggregate
Payment Amount, the Compensation Committee and the Chief Executive Officer may
consider, but shall not be bound by, the preliminary incentive payment amount
calculated for each participant.


•
The Compensation Committee has discretion to modify the performance measures or
adjust the calculation of the preliminary incentive payment amounts to adjust
for acquisitions, divestures and other material business events.


•
The aggregate amount of incentive payments made to participants in the Plan must
equal the Aggregate Payment Amount.


•
Notwithstanding the foregoing or any provision of the Plan to the contrary, no
participant may receive an amount in excess of 200% of the individual bonus
target established for such participant (the “Maximum Payment”).



9

--------------------------------------------------------------------------------

Administration


Incentive Payments
A participant’s final incentive bonus payment is paid out in cash within 90 days
following the end of the Company’s fiscal year, based on audited financial
statements of the Company.


Eligibility Limitation
Participants must be employed by the Company on the last day of the Performance
Period and on the date bonuses are paid to receive a bonus, unless otherwise
provided for in the Plan.


Special Circumstances
The Compensation Committee will have the sole authority to resolve disputes
related to Plan administration.  Decisions made by the Compensation Committee
will be final and binding on all participants.  The Compensation Committee has
the sole discretion to determine the bonuses for newly hired, terminated,
transferred and promoted employees, but will generally award bonuses based on
the following provisions.


New Employees
For employees hired after the beginning of a Performance Period who are selected
for participation in the Plan, the preliminary incentive payment will be
prorated for the portion of the Performance Period during which they were
employees of the Company, subject to the Termination of Employment restrictions.


Termination of Employment
If a participant’s employment terminates prior to the last day of the
Performance Period or prior to the date bonuses are paid for the Performance
Period, for any reason other than death, retirement or disability, the
participant will be ineligible to receive a bonus.


If a participant’s employment terminates before the end of the full Performance
Period or before the date bonuses are paid for the Performance Period as a
result of death, retirement or disability, the preliminary incentive payment for
the participant (or the participant’s heirs) will be prorated at the end of the
Performance Period based upon actual performance and base wages earned while
employed during the Performance Period.


Transfer
The preliminary incentive payment for a participant who is transferred between
Business Groups during the year will be a weighted bonus based upon the time
spent at each of the Business Groups.  In calculating a weighted bonus, relevant
Company and Business Group performance measures will be calculated for the full
Performance Period and then a blended bonus will be calculated based on the time
spent at each Business Group.


10

--------------------------------------------------------------------------------

Promotions
The preliminary incentive payment for a participant who is promoted or
reassigned during any Performance Period and whose bonus target is subsequently
increased or decreased will be a weighted bonus, based on the service before and
after the promotion or reassignment.


Compensation Committee
The Plan shall be administered by the Compensation Committee.  The Compensation
Committee shall have the authority to interpret the provisions of the Plan and
these Guidelines, to adopt such rules for carrying out the Plan as it may deem
advisable, to decide conclusively all questions arising with respect to the Plan
and to make all other determinations and take all other actions necessary or
desirable for the administration of the Plan.  All decisions and acts of the
Compensation Committee shall be final and binding upon all affected parties.


In administering the Plan, the Compensation Committee will:



 
•
Approve the designation of Business Groups within the Company





•
Approve the Company Performance Goal





•
Approve other performance measures used and the Threshold, Target and Maximum
budget performance levels for purposes of calculating preliminary incentive
payment amounts and the Aggregate Payment Amount





•
Approve linkage for participants to Company and Business Group performance





•
Approve the individual bonus targets for all Specified Participants





•
Approve the Aggregate Payment Amount to be paid to participants in the Plan





•
Determine in its discretion the final incentive payments for participants.



The total amount of the incentive payments made to participants pursuant to the
Plan must equal, and may not exceed, the Aggregate Payment Amount.


Chief Executive Officer (CEO)
The CEO has primary responsibility for recommending Plan Guidelines to the
Committee and for delegating administrative duties associated with the Plan. 
The Compensation Committee may delegate additional administrative duties to the
CEO or any Company officer.  The CEO may make recommendations, subject to
Compensation Committee approval, with respect to the incentive payment to any
participant.


11

--------------------------------------------------------------------------------

Chief Financial Officer (CFO)
The CFO is responsible for calculating performance under the Plan.  The CFO
will:




•
Provide annual reports to the Compensation Committee and the CEO on each
Business Group’s performance at the end of the fiscal year





•
Maintain a financial information system that reports results on an estimated
quarterly and annual basis





•
Coordinate with the Company’s auditors to properly recognize any accounting
expense associated with incentive payments under the Plan





•
Provide the VP – of HR with the performance results of each Business Group as
well as overall Company performance



Chief Human Resources Officer (CHRO)
The CHRO has responsibility for administration of the Plan and will:




•
Develop and recommend eligible participants and target bonus guidelines





•
Coordinate communications with participants, including materials to facilitate
understanding the Plan’s objectives and goals





•
Calculate participants’ preliminary incentive payment amounts, using the
performance factors provided by the CFO





•
Process paperwork approving individual incentive payments



Business Group Presidents and Vice Presidents will:




•
Recommend participants in the Plan





•
Coordinate with the CFO to determine any significant changes in business
conditions for purposes of reviewing the Threshold, Target and Maximum
performance objectives





•
Assure that participants are informed of the actual incentive payment to be made
for the Performance Period





12

--------------------------------------------------------------------------------